Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 08/11/2022. Claims 1, 10, and 16 were amended by these communications.

Status of Claims
Claims 1, 3-8, 10, 12-16, and 18-20 are pending.
Claims 1, 10, and 16 are currently amended; and claims 2, 9, 11, and 17 been cancelled.
Claims 1, 3-8, 10, 12-16, and 18-20 are allowed. 

Allowable Subject Matter
Claims 1, 3-8, 10, 12-16, and 18-20 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates certain methods of organizing human activity and mental processes concepts into a practical application as supported in the specification paragraphs [0015], [0033], [0040], [0042] and [0044]. Accordingly, claims 1, 10, and 16 integrate the abstract idea into a practical application. Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramot et al. WIPO No. WO 2019023324 A1 discloses a comparison of the traffic data obtained from the at least one sensor with safety data to determine whether dropping off the specific passenger at the drop-off location complies with a safety threshold; when it is determined that a drop off at the drop-off location fails to meet the safety threshold, enabling analysis of the traffic data obtained from the at least one sensor to identify an alternative location, in a vicinity of the drop-off location, that complies with the safety threshold; and directing the vehicle-for-hire to the alternative location, to drop off the specific passenger at the alternative location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
08/26/2022